Citation Nr: 1455526	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.L.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for PTSD. 

The Board notes that claims for service connection for PTSD may encompass claims for service connection for psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The decision below considers such disabilities shown by the record.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not documented during service and the weight of the probative evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.

2.  The most probative evidence of record fails to show that the Veteran suffered a TBI in service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for establishing service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in March and June 2010 letters.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was advised of the need to submit evidence to establish service connection.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained and the Veteran was afforded VA examinations.  As     to verifying the Veteran's PTSD stressors, the RO asked the Veteran to provide specifics about his PTSD stressor to attempt to verify such.  In addition, the Veteran submitted a lay statement and an opinion from a mental health counselor.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the in-service events, symptomatology of the claimed conditions, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present   and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Psychiatric Disability

The Veteran asserts that he developed PTSD due to his experiences in service.  The Veteran does not allege that he engaged in combat or that his stressors to support a diagnosis of PTSD are combat-related; rather, he claims that his PTSD  is due witnessing a recruit hang himself in boot camp, watching his friend's face get burned while fueling a plane, and seeing a marine jump overboard.  He also associated his PTSD to two or three incidents of attempted suicide by his first wife.  

Service connection for PTSD requires medical evidence diagnosing the condition  in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2014).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2014); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3)).  As the Veteran's stressors do not involve fear of hostile military or terrorist activity, these provisions are not applicable. 

At the outset, the Board points out that the preponderance of the competent and probative evidence is against a finding that the Veteran suffers from PTSD.  

The service treatment records contain no complaints, history or findings consistent with an acquired psychiatric disorder.  On reports of medical history to include on separation from service in October 2005, the Veteran consistently denied nervous trouble of any kind, and on separation from service he was psychiatrically evaluated as normal.

Post-service treatment records include VA mental health treatment records, which contain multiple diagnoses of several psychiatric disabilities other than PTSD, including adjustment disorder, mood disorder, depression and anxiety disorder.  Additionally, a number of progress notes after 2009 recorded an assessment of PTSD, symptoms of PTSD, a history of PTSD, and rule/out PTSD.  However,  when diagnosed, the basis for the diagnosis was not provided.  

The only evidence of record that reflects a diagnosis of PTSD that also addresses some of the diagnostic criteria is a June 2014 statement from a private licensed mental health counselor, T.W., MA, who diagnosed PTSD based on a finding that the Veteran was traumatized in service by the death by hanging of another service member during boot camp, the attempted suicide by a marine who tried to jump overboard, and the facial burns suffered by a service member while refueling an aircraft.  

However, the Board finds the VA examination reports of September 2010 to be the most probative evidence as to whether the Veteran suffers from PTSD or other psychiatric disorder.  The examiner reviewed service and post-service treatment records, interviewed the Veteran, examined the Veteran and conducted various psychological tests.  Given the fact that the September 2010 examination included extensive psychological testing, the Board finds that the examiner's assessment, which found that the Veteran's testing profile and data, as a whole, did not support a diagnosis of PTSD or any psychiatric diagnosis, to be the more probative than   the assessment of the private mental health counselor.  Significantly, the VA psychologist in September 2010 noted that psychometric testing was extremely indicative of malingering.  The examiner diagnosed malingering and concluded  that there was no evidence of a mental health disorder.  The Veteran was deemed not to be making a true effort on his examinations and made overt attempts to feign symptoms of both cognitive and emotional problems.  Therefore, no mental health condition was diagnosed because the results of objective testing were clearly indicative of malingering in multiple settings.  

Significantly, the VA examiner's findings are consistent with other evidence of record, to include a March 2010 VA mental health evaluation that confirmed the Veteran did not have PTSD because he does not meet diagnostic criteria.  In this regard, the physician found that the Veteran did not endorse index trauma, and although able to describe stressful events, he denied feelings of helplessness or horror.  

The September 2010 VA examiner relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the opinions were the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account       of his experiences during service.  Moreover, the review included the results of psychological testing.  The VA examiner provided Axis I diagnosis of malingering.  None of the other clinicians providing a diagnosis of PTSD considered the evidence in the claims file or the results of psychological testing.  

Therefore, the Board concludes that the opinion of the VA examiner that the      only mental health diagnosis is malingering, following review of the claims file, psychological testing and examination of the Veteran, is significantly more probative than the opinions of the private counselor and VA treatment reports reflecting impressions of PTSD rendered without addressing diagnostic criteria or consideration of psychological testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board notes that claims for service connection for PTSD may encompass claims for service connection for psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the record does reflect diagnoses of other psychiatric disorders.  VA treatment records noted diagnoses of adjustment disorder, a mood disorder, depression and anxiety disorder.  However, these diagnoses have not been linked to service, and service treatment records reflect no complaints or findings of a psychiatric disorder in service.  

Moreover, the most probative medical evidence of record indicates the Veteran is malingering with respect to his claimed psychiatric symptoms.  Such finding on objective psychological testing suggests that he is not a reliable historian, and his contentions regarding symptoms and stressors are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

To the extent Veteran believes that he suffers from PTSD or other psychiatric disorder related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disabilities are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a current psychiatric disability is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In short, the most probative evidence is against a finding that the Veteran suffers from PTSD or other psychiatric disorder that is related to active service.  As the preponderance of the probative and persuasive evidence is against the claim, service connection for an acquired psychiatric disorder to include PTSD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



2. TBI

The Veteran contends that he suffered a head injury in service that resulted in a TBI with residual symptoms, to include headaches, memory loss, dizziness, numbness  in all fingers, occasional balance disturbance, chronic fatigue, chronic hearing problems, hypersensitivity to light, and sound and sleep disturbance.  

The Veteran's service treatment records confirm that the Veteran hit his head on a metal shelf in March 2002.  He suffered a laceration on the right frontal area of his head above the eyebrow.  At that time, he complained of headaches, but denied loss of consciousness or dizziness.  There was bleeding and he was treated with two sutures that were removed four days later.  Subsequent examination reports, to include the Veteran's December 2004 Post-Deployment Health Assessment report and 2005 separation examination report, show that the Veteran consistently denied major illness or injury, headaches, dizziness, light headedness, loss of consciousness, or mental or emotional illness.  The service treatment records do not show he was ever diagnosed with a TBI while in service.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Although the record does suggest the Veteran suffered a laceration injury to his head in service, the most probative evidence is against a finding that such head injury resulted in a TBI.  

The first mention of a TBI was in VA treatment records in March 2010, wherein a history of TBI was noted.  

On VA examination in September 2010, objective evaluation revealed normal vital signs.  Sensory and detailed motor examinations were within normal limits.  There was no physical finding of autonomic nervous system impairment, gait abnormality, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations or other abnormalities.  The examiner found no evidence to support a diagnosis of TBI.  The examiner indicated that neuropsychological testing conducted was unable to clearly evaluate potential cognitive sequelae of a prior episode of reported loss of consciousness in 2004, as the data could not be considered a reliable measure of the Veteran's true cognitive capabilities.  

The examiner concluded that the claimed condition/disability was not caused by or a result of a TBI.  The examiner noted that a review of service records showed no evidence of TBI in service.  Moreover, the examiner concluded that the small half-inch laceration over the right eyebrow when he hit his head on a metal shelf was not TBI.  At that time, the Veteran denied loss of consciousness.  It was also significant that he was discharged from service with a negative separation examination in 2006 and there was no record of treatment for the claimed symptoms until 2010, when he presented with TBI complaints.  Moreover, the Veteran reported that his symptoms progressively worsened, which is inconsistent with a diagnosis of TBI.  The examiner found no evidence to support a diagnosis of TBI.  

The Board finds the opinion of the VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred a TBI during service.  The examiner's findings were based on diagnostic testing that has not substantiated that the Veteran sustained a TBI during service.  The September 2010 examiner considered the complete record  and the Veteran's contentions, and provided a detailed explanation as to why the evidence does not support a finding that the Veteran suffered a TBI as a result     of hitting his head on a metal shelve in service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  To the extent VA treatment records suggest that the Veteran does have a TBI, the examiner explained why such findings were not consistent with the other evidence of record.  Thus, the Board accords the diagnosis of TBI in treatment records less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent the Veteran contends his current symptoms are the residual of a TBI in service, it has not been shown that the Veteran had specialized training sufficient   to diagnose TBI or determine whether particular symptoms are the result of a TBI.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, such matters require medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the Board finds that the weight of the evidence is against a finding that     the Veteran's in-service laceration on the right frontal area of his head above the eyebrow resulted in a TBI.  Accordingly, the preponderance of the evidence is against the claim, and service connection for residuals of a TBI must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for traumatic brain injury is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


